                Case 1-18-44538-cec             Doc     Filed 04/09/19           Entered 04/09/19 13:59:25




                                   81,7('67$7(6%$1.5837&<&2857
                                               Eastern District of New York



,QUH                                                                          &DVH1R
                                                                                           1844538
Cecil Haynes
                                                                                 &KDSWHU 13




                        127,&(2):,7+'5$:$/2)127,&(2)0257*$*(3$<0(17&+$1*(
                                               1
                                        &/$,0BBBBBBBBBBBBBBBBBBBBBBBBBB

Now comes U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust, Inc. 2007-AHL1, Asset-Backed Pass-
Through Certificates Series 2007-AHL1, and hereby withdraws its Notice of Mortgage Payment Change which was filed in this
Court on 03/26/2019. The Notice of Mortgage Payment Change (“Notice”) is being withdrawn as it was inadvertently filed.




The property is secured by a non primary residence.




                                                      5HVSHFWIXOO\VXEPLWWHG

                                                      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                       /s/John Tamburo                                                      
                                                      VP Loan Documentation
                                                      Wells Fargo Bank, N.A.
                                                      MAC N9286-01Y
                                                      1000 Blue Gentian Road
                                                      Eagan MN 55121-7700
                                                      800-274-7025
                                                      NoticeOfPaymentChangeInquiries@wellsfargo.com
                 Case 1-18-44538-cec              Doc         Filed 04/09/19         Entered 04/09/19 13:59:25

                      UNITED STATES BANKRUPTCY COURT
                                                        Eastern District of New York


                                                    Chapter 13 No. 1844538
                                                    Judge: Carla E. Craig

In re:
Cecil Haynes
                                           Debtor s 

                                           CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before April 10, 2019 via filing with the US
Bankruptcy Court's CM ECF system or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:                            %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                     Cecil Haynes
                                     846 Clarkson Avenue

                                     Brooklyn NY 11234



                                   %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                     N/A




Debtor’s Attorney:                 %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                    Darren Aronow
                                    Aronow Law Firm P.C.
                                    20 Crossways Park Drive North
                                    Suite 210
                                    Woodbury NY 11797


                                   %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                    N/A




Trustee:                           %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                     Michael J. Macco
                                     Trsutee
                                     2950 Express Drive South
                                     Suite 109
                                     Islandia NY 11749

                                                            /s/John Tamburo
                                                            @@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@
                                                            VP Loan Documentation
                                                            Wells Fargo Bank, N.A.
